Citation Nr: 1728546	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-17 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, prior to May 18, 2015.

2.  Entitlement to a TDIU from May 18, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1991 to September 1993.

This matter initially came before the Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a September 2012 decision, the Board restored a 60 percent rating for right thoracotomy, but denied a 10 percent rating based upon multiple noncompensable service-connected disabilities.  The Board also determined that the issue of entitlement to a TDIU had been reasonably inferred from the evidence of record, and remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, including consideration of referred to VA's Director of Compensation Service for determination of entitlement to a TDIU on an extraschedular basis and adjudication of the matter in a Supplemental Statement of the Case.

In a March 2017 VA memorandum, the AOJ noted that, given that the schedular criteria for a TDIU have been met for the entire appeal period, the matter would not be referred to the Director of Compensation Service.  The matter was then adjudicated in a March 2017 Supplemental Statement of the Case.  For the foregoing reasons, the AOJ is found to have substantially complied with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. at 268, 271(1998) where Board's remand instructions were substantially complied with).

The case has since returned to the Board for the purpose of appellate disposition.

The Board acknowledges that the Veteran has been awarded a combined 100 percent rating since May 18, 2015; however, this matter remains on appeal for the entire appeal period.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Accordingly, the Board will address whether entitlement to a TDIU is warranted for both periods, and the matter has been characterized as noted on the title page.


FINDINGS OF FACT

1.  Prior to May 18, 2015, the Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.

2.  From May 18, 2015, as a 100 percent combined schedular rating has been assigned, the matter of entitlement to a TDIU rating is rendered moot.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a TDIU prior to May 18, 2015, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).

2. The claim for a TDIU from May 18, 2015, is dismissed. 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is unable to obtain and maintain gainful employment due to service-connected disability.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, prior to May 18, 2015, the Veteran was service-connected for right thoracotomy, rated as 60 percent disabling, and residual scarring associated with right thoracotomy, rated as noncompensable.  Given that the Veteran had a single service-connected disability rated at 60 percent, he met the schedular standards for TDIU prior to May 18, 2015.

From May 18, 2015, a 100 percent rating for right thoracotomy was assigned.  In addition, a 30 percent rating for depressive disorder has been in effect since May 18, 2015.

VA treatment records generally reflect that the Veteran worked as a security guard at arsenal until 2016.

On VA examination in May 2008, the Veteran reported that, while he was on active duty, he developed a pneumothorax and a persistent leak which required a right thoracotomy and stapling of a congenital bleb.  He had also been diagnosed with reactive airway disease and was using albuterol 2 puffs by mouth every 6 hours, as needed.  Within the past year, he began having increased difficulty breathing, and his physician added mometasone, which he said had helped.  He could walk approximately 200 feet before he became short of breath.  In his work as a security guard, he mostly drove in a vehicle, and he had to walk very little.

On VA respiratory examination in February 2012, the examiner determined that the Veteran's service-connected respiratory condition did not impact his ability to work.

On VA mental disorders examination in June 2015, the Veteran reported that he worked full-time as a security guard at an arsenal.  He had been working there for 15 years and got along well with his co-workers and supervisors.  The examiner diagnosed other specified depressive disorder.  She found the disability to be productive of occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

A June 2015 VA respiratory conditions examination reflects that the Veteran still worked as a security guard.  Diagnoses of asthma, restrictive lung disease, and pneumothorax were assigned.  The examiner expressed that the condition did not impact his ability to work.

Social Security Administration records reflect that the Veteran applied for disability benefits noting alleged onset of unemployability in April 2016-the date he stopped working.  He noted that he worked as a security guard from 2002 until April 2016.  The Veteran reported that the following conditions limited his ability to work:  breathing disorder, posttraumatic stress disorder, and a pulmonary disorder.  

With respect to the period prior to May 2015, the Board notes that the Veteran was only service-connected for right thoracotomy and residual scarring associated with right thoracotomy.   As indicated, the Veteran was working during this time period and various VA examiners determined that the respiratory disability stemming from the right thoracotomy, including residual scarring, did not impact the Veteran's ability to work.  Thus, there is no evidence of record that the service-connected disabilities precluded the Veteran from obtaining and maintaining gainful employment during this period.

Accordingly, the Board concludes that a TDIU prior to May 18, 2015 must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

With respect to the period from May 18, 2005, as indicated above, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. Bradley, 22 Vet. App. at 293-94.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute. 38 U.S.C.A. § 1114 (s); Bradley, 22 Vet. App. at 290. 

Here, the Board has considered whether a single service-connected disability, alone, can provide a basis for award of a TDIU.

As noted above,  various VA examiners determined that the Veteran's right thoracotomy and residual scarring did not impact the Veteran's ability to work.  In addition, with respect to the service-connected depressive disorder, the VA examiner found the disability to be productive of mild and transient symptoms that occasionally impacted work, but did not cause total occupational impairment.

Moreover, on his application for Social Security disability benefits, the Veteran reported that it was a combination of respiratory and psychiatric disabilities that led him to stop working in April 2016.   The Veteran has not otherwise identified a single disability that alone causes unemployability.  In fact, the Veteran's representative conceded that the matter of TDIU was moot.  See June 29, 2017 Informal Hearing Presentation.  For the above reasons, a TDIU for the period from October 21, 2015 is moot.  See Bradley, supra.

As such, there remain no allegations of error of fact or law for appellate consideration, the Board has no jurisdiction to review this appeal for the issue of entitlement to TDIU from May 18, 2015, and it is dismissed in this regard. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.


ORDER

Entitlement to a TDIU prior to May 18, 2015 is denied.

Entitlement to a TDIU from May 18, 2015 is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


